        Case 3:00-cv-04599-WHO Document 1439 Filed 05/01/21 Page 1 of 4



 1   BARBARA J. PARKER, City Attorney, CABN 069722
     RYAN RICHARDSON, Special Counsel, CABN 223548
 2   KEVIN P. MCLAUGHLIN, Supervising Deputy City Attorney, CABN 251477
     BRIGID S. MARTIN, Special Counsel, CABN 231705
 3   One Frank H. Ogawa Plaza, 6th Floor
     Oakland, California 94612
 4   Telephone: (510) 238-3601
     Facsimile: (510) 238-6500
 5   Email: BMartin@oaklandcityattorney.org

 6   Attorneys for Defendant, CITY OF OAKLAND

 7

 8                          UNITED STATES DISTRICT COURT

 9                       NORTHERN DISTRICT OF CALIFORNIA

10                                  SAN FRANCISCO DIVISION

11
     DELPHINE ALLEN, et al.,                  )   No. 00-cv-04599 WHO
12                                            )
                      Plaintiffs,             )   DEFENDANT CITY OF OAKLAND’S
13                                            )   RESPONSE TO MOTION TO
            v.                                )   CONSIDER WHETHER CASES
14                                            )   SHOULD BE RELATED IN
     CITY OF OAKLAND, et al.,                 )   SUPPORT OF RELATING CASE
15                                            )   NO. 21-cv-02881 TSH TO CASE NO.
                      Defendants.             )   20-cv-03866 JCS
16                                            )
     COLES, et al.,                           )   No. 03-cv-02961 TEH
17                                            )
                      Plaintiffs,             )
18                                            )
            v.                                )
19                                            )
     CITY OF OAKLAND, et al.,                 )
20                                            )
                      Defendants.             )
21                                            )
     ILWU Local 10, et al.,                   )   No. 03-cv-02962 TEH
22                                            )
                      Plaintiffs,             )
23                                            )
            v.                                )
24                                            )
     CITY OF OAKLAND, et al.,                 )
25                                            )
                      Defendants.             )
26                                            )
     SPALDING, et al.,                        )   No. 11-cv-02867 TEH
27                                            )
                      Plaintiffs,             )
28                                            )

     DEF. CITY OF OAKLAND’S RESPONSE                               NO. 00-cv-04599 WHO
     TO PL. MOT. TO CONSIDER REL. CASES
        Case 3:00-cv-04599-WHO Document 1439 Filed 05/01/21 Page 2 of 4



 1          v.                                   )
                                                 )
 2   CITY OF OAKLAND, et al.,                    )
                                                 )
 3                    Defendants.                )
                                                 )
 4   CAMPBELL, et al.                            )   No. 11-cv-05498 JST
                                                 )
 5                    Plaintiffs,                )
                                                 )
 6          v.                                   )
                                                 )
 7   CITY OF OAKLAND, et al.,                    )
                                                 )
 8                    Defendants.                )
                                                 )
 9   ANTI POLICE-TERROR PROJECT,                 )   No. 20-cv-03866 JCS
     et al.,                                     )
10                                               )
                      Plaintiffs,                )
11                                               )
            v.                                   )
12                                               )
     CITY OF OAKLAND, et al.,                    )
13                                               )
                      Defendants.                )
14                                               )
     GAFFETT, et al.,                            )   No. 21-cv-02881 TSH
15                                               )
                      Plaintiffs,                )
16                                               )
            v.                                   )
17                                               )
     CITY OF OAKLAND, et al.,                    )
18                                               )
                      Defendants.                )
19                                               )

20
21          Plaintiffs in Gaffett v. City of Oakland, et al., C-21-02881 TSH ask the Court

22   to consider pursuant to Civil Local Rule 3-12 whether Gaffett is related to the six

23   other above-captioned cases. For the reasons set forth herein, the City supports

24   relating Gaffett to Anti Police-Terror Project, et al., v. City of Oakland, et al., C-20-

25   03866 JCS. The City opposes relating Gaffett to the remaining five captioned cases.

26          Cases are related when (1) the actions concern substantially the same

27   parties, property, transaction or event; and (2) it appears likely that there will be an

28   unduly burdensome duplication of labor and expense or conflicting results if the

     DEF. CITY OF OAKLAND’S RESPONSE                                     NO. 00-cv-04599 WHO
     TO PL. MOT. TO CONSIDER REL. CASES         2
        Case 3:00-cv-04599-WHO Document 1439 Filed 05/01/21 Page 3 of 4



 1   cases are conducted before different Judges. L.R. 3-12. Gaffett and Anti Police-

 2   Terror Project (APTP) meet this definition of related cases.

 3          Gaffett and APTP are both cases brought by protestors challenging the

 4   Oakland Police Department’s (OPD) handling of protests and demonstrations in

 5   Oakland between May 29, 2020, and June 1, 2020. Gaffett also alleges claims

 6   against the Alameda County Sheriff’s Office (ACSO) for conduct in Oakland during

 7   the same time period, while APTP alleges that OPD “call[ed] on its mutual aid

 8   network of police municipalities to further carry out its constitutionally improper

 9   tactics.” C-20-03866 JCS, Dkt. 71, Am. Compl., ¶8. ACSO provided mutual aid to

10   OPD on each date between May 29 and June 1, 2020. C-20-03866 JCS, Dkt. 36-1,

11   Allison Decl., ¶11. Thus, OPD and ACSO conduct over a single four-day period in

12   the same location during the same events is at the heart of both cases.

13          In addition, both Gaffett and APTP purport to be class actions and seek class

14   certification. Gaffett defines its putative class as “as all persons who have in the past
15   participated, presently are participating, or may in the future participate in, or be
16   present at, demonstrations and crowd events within the City of Oakland in the
17   exercise of their rights of free speech, assembly, association, petition, and of the
18   press.” C-21-02881 TSH, Dkt. 6, Compl., ¶89. APTP seeks to represent “[a]ll
19   demonstrators who participated and/or intended to participate in the protests
20   beginning on May 29, 2020 in Oakland.” C-20-03866 JCS, Dkt. 71, Am. Compl., ¶
21   128. Thus, APTP putative class members would necessarily also be Gaffett class
22   members.
23          Finally, plaintiffs in both Gaffett and APTP seek the same type of injunctive
24   relief prohibiting OPD and ACSO from using certain force or tools in responding to
25   crowds in Oakland. Gaffett seeks “injunctive relief in the form of an order
26   prohibiting OPD and ACSO from using chemical weapons, explosive grenades, and
27   impact munitions in crowds.” C-21-02881 TSH, Dkt. 6, Compl., ¶14. The Court in
28

     DEF. CITY OF OAKLAND’S RESPONSE                                      NO. 00-cv-04599 WHO
     TO PL. MOT. TO CONSIDER REL. CASES          3
        Case 3:00-cv-04599-WHO Document 1439 Filed 05/01/21 Page 4 of 4



 1   APTP has already issued a preliminary injunction limiting OPD’s uses of force and

 2   weapons, and imposing special rules for OPD’s requests for and employment of

 3   mutual aid resources for protests and demonstrations. C-20-03866 JCS, Dkt. 82,

 4   Am. Preliminary Injunction (Oct. 28, 2020).

 5          The June 18, 2020 Temporary Restraining Order (Dkt. 34), July 29, 2020

 6   Preliminary Injunction (Dkt. 52), and October 28, 2020 Amended Preliminary

 7   Injunction (Dkt. 82) all issued in APTP in the last year reflect a substantial amount

 8   of work by the Honorable Joseph C. Spero, issuing each order following significant

 9   litigation. Having a different judge now embark on what would be substantially the

10   same inquiry and possibly issue a parallel or overlapping injunction would be an

11   unduly burdensome duplication of labor and could result in conflicting orders and

12   confusion. It makes the most sense to have a single injunction or set of injunctions

13   emanate from a single judge to avoid unduly burdening judicial resources and to

14   ensure consistency and clarity in injunctive orders.

15          Similarly, relating Gaffett to the other above-captioned cases filed prior to

16   APTP—all of which are assigned to different Judges than the Judge in APTP—

17   would also likely result in an unduly burdensome duplication of labor or conflicting

18   results.

19          Accordingly, for the reasons set forth herein, the City of Oakland agrees that

20   Gaffett and APTP are related pursuant to L.R. 3-12, and opposes relating Gaffett
21   with the other above-captioned cases.

22                                    Respectfully submitted,

23   Dated: May 1, 2021               BARBARA J. PARKER, City Attorney
                                      KEVIN P. MCLAUGHLIN, Supervising Deputy City
24                                    Attorney
                                      BRIGID S. MARTIN, Special Counsel
25

26
                                By:        /s/ BRIGID MARTIN
27                                         Attorneys for Defendants
                                           CITY OF OAKLAND
28

     DEF. CITY OF OAKLAND’S RESPONSE                                  NO. 00-cv-04599 WHO
     TO PL. MOT. TO CONSIDER REL. CASES          4
